Exhibit 10.2




ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the 27th
day of July, 2009, by and among GreenMan Alternative Energy, Inc., an Iowa
corporation (the “Buyer”), American Power Group, Inc., an Iowa corporation (the
“Seller”), GreenMan Technologies, Inc., a Delaware corporation (the “Parent”)
and Morse, Barnes-Brown & Pendleton, P.C. (the “Escrow Agent”).


WHEREAS, the Seller and the Parent have entered into an Exclusive Patent License
Agreement dated as of June 17, 2009 (the “License”), pursuant to which the
Seller has licensed  to the Parent certain Patent Rights (as such term is
defined in the License) in exchange for the issuance by the Parent of shares of
the Parent’s common stock and the obligation of Parent to make certain cash
payments to the Seller;


WHEREAS, the Buyer, the Seller and, for certain limited purposes, the Parent
have entered into an Asset Purchase Agreement dated as of July 27, 2009 (the
“Purchase Agreement”), pursuant to which the Buyer is purchasing certain assets,
subject to certain liabilities, from the Seller;


WHEREAS, the Purchase Agreement contemplates the establishment of an escrow
arrangement to secure rights to indemnification of the Buyer under the Purchase
Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and provisions set forth in this Agreement, the parties hereto agree
as follows:




ARTICLE I


DEFINED TERMS
 
Section 1.1   Defined Terms. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings given to them in the Purchase
Agreement.




ARTICLE II


ESCROW AND INDEMNIFICATION


Section 2.1   Funding of Escrow.  Pursuant to Section 5.03 of the Purchase
Agreement, Parent, on behalf of Buyer, may from time to time deposit certain
funds, which would otherwise be due and payable to Seller under the License
Agreement, with the Escrow Agent as security for the indemnification provided
for in Article V of the Purchase Agreement (such amounts, collectively, the
“Escrow Funds”).

 
 

--------------------------------------------------------------------------------

 

Section 2.2   Deposit of Escrow Funds.  The Escrow Agent shall deposit the
Escrow Funds in a federally insured, interest-bearing separately designated
account or sub-account (the “Escrow Account”) at Citizens Bank, Massachusetts,
USA, or at such other bank or financial institution as the Escrow Agent may use
from time to time as a depository for its own funds. Interest income from such
deposit shall be held by the Escrow Agent in the Escrow Account and shall be
considered part of the Escrowed Funds.


Section 2.3   Release of Escrow Funds.  The Escrow Agent shall not release any
portion of the Escrow Funds to Buyer, Seller or Parent except (i) upon receipt
of written directions signed on behalf of Buyer, Seller and Parent (an “Escrow
Certificate”) or (ii) in the absence of an Escrow Certificate, in accordance
with the written determination of the arbitrator as provided in Section 7.06 of
the Purchase Agreement (an “Arbitration Award”). The Escrow Agent shall be
entitled to rely on either such Escrow Certificate or such determination and
shall distribute cash from the Escrow Fund in accordance with the terms thereof.


Section 2.4   Trust Fund. The Escrow Funds shall be held as a trust fund and
shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of any party hereto. The Escrow Agent shall
hold and safeguard the Escrow Funds until the Escrow Funds are released pursuant
to Section 2.3 upon the delivery of an Escrow Certificate or  Arbitration Award.


Section 2.5   Escrow Non-Exclusive. The escrow created under this Agreement
shall be for the convenience of the parties, but neither this Agreement, nor any
provision hereof, nor the existence of the Escrow Funds, shall be deemed to
limit the right of the Buyer to indemnification in any amount under the Purchase
Agreement.




ARTICLE III


CONCERNING THE ESCROW AGENT



Section 3.1   Fees and Expenses.


(a)           The Escrow Agent will be entitled to reasonable compensation for
its ordinary services under this Agreement, such services to be charged at the
Escrow Agent’s then-prevailing standard hourly rates for legal services. The
Escrow Agent shall be entitled to reimbursement for reasonable and documented
out-of-pocket expenses incurred in the performance of its duties hereunder. All
such fees and expenses shall be paid by the Parent.

 
2

--------------------------------------------------------------------------------

 

(b)           In the event that the Escrow Agent renders any services jointly
requested by the Seller, on the one hand, and the Buyer or the Parent, on the
other hand, that are not provided for in this Agreement or there is any
assignment of any interest in the subject matter of this escrow or modification
of any interest, the Escrow Agent will be reasonably compensated for such
extraordinary services (to be charged at its then-prevailing standard hourly
rates for legal services), and will be reimbursed for all reasonable costs,
third-party, unaffiliated attorneys’ fees and expenses occasioned thereby, which
compensation, costs, fees and expenses shall be paid by the party requesting
such additional service or whose interest is assigned or modified.


Section 3.2   Responsibility of the Escrow Agent.


(a)           If any party to this Agreement disagrees on anything connected
with this escrow, (i) the Escrow Agent will not have to settle the matter, (ii)
the Escrow Agent may wait for a settlement by appropriate legal proceedings or
other means it may require, and in such event it will not be liable for interest
or damages, and (iii) the Escrow Agent is entitled to hold the Escrow Funds in
the Escrow Account pending settlement of the disagreement by any of the above
means.


(b)           The Escrow Agent is to act as a depository agent only and is
hereby relieved of any liability in connection with any representations made by
the other parties hereto or any of their agents.


Section 3.3   Limitation of Escrow Agent’s Liability.


(a)           The Escrow Agent undertakes to perform such duties as are
specifically set forth in this Agreement only and shall have no duty under any
other agreement or document (other than the Purchase Agreement), and no implied
covenants or obligations shall be read into this Agreement against the Escrow
Agent. The Escrow Agent shall incur no liability with respect to any action
taken by it or for any inaction on its part in reliance upon any notice,
direction, instruction, consent, statement or other document believed by it in
good faith to be genuine and duly authorized, nor for any other action or
inaction except for its own gross negligence or willful misconduct. In all
questions arising under this Agreement, the Escrow Agent may rely on the advice
of counsel, and for anything done, omitted or suffered in good faith by the
Escrow Agent based upon such advice the Escrow Agent shall not be liable to
anyone. In no event shall the Escrow Agent be liable for incidental, punitive or
consequential damages.


(b)           The Seller, the Buyer and the Parent hereby jointly and severally
agree to indemnify the Escrow Agent and its shareholders, officers, directors,
employees and agents for, and hold it and them harmless against, any loss,
liability or expense arising under this Agreement, including, but not limited to
reasonable attorneys’ fees and expenses, unless such loss, liability or expense
is due to the gross negligence or willful misconduct on the part of the Escrow
Agent. This right of indemnification shall survive the termination of this
Agreement and the resignation of the Escrow Agent.

 
3

--------------------------------------------------------------------------------

 

Section 3.4   Acknowledgement and Waiver of Potential Conflict. The Seller
acknowledges and agrees that (a) the Escrow Agent has served as legal counsel to
the Buyer and Parent in connection with the negotiation and execution of the
Purchase Agreement and the other agreements and documents executed in connection
therewith and the transactions contemplated thereby; (b) the Escrow Agent may be
deemed to have a conflict of interest in serving as Escrow Agent hereunder; and
(c) the Escrow Agent has agreed to serve as Escrow Agent hereunder at the mutual
request of, and as an accommodation to, the Seller, the Buyer and the Parent.
Accordingly, the Seller, the Buyer and the Parent each (i) irrevocably waive any
such conflict, and any objection thereto, to the fullest extent of the law, and
(ii) agree not to raise any objection to the existence of such conflict of
interest in connection with the performance of this Escrow Agreement or any
dispute among the parties with respect thereto.


Section 3.5   Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue as escrow agent under this Agreement, the
Escrow Agent may resign and be discharged from its duties and obligations
hereunder by giving its written resignation to the Seller, the Buyer and the
Parent. Such resignation shall take effect not less than 30 days after such
notice is given. In such event, the Parent may appoint a successor Escrow Agent.
If the Parent fails to appoint a successor Escrow Agent within 15 days after
receiving the Escrow Agent’s written resignation, the Escrow Agent shall have
the right to apply to a court of competent jurisdiction for the appointment of a
successor Escrow Agent. The successor Escrow Agent shall execute and deliver to
the Escrow Agent an instrument accepting such appointment, and the successor
Escrow Agent shall, without further acts, be vested with all the estates,
property rights, powers and duties of the predecessor Escrow Agent as if
originally named as Escrow Agent herein. The Escrow Agent shall act in
accordance with written instructions from the Parent as to the transfer of the
Escrow Funds to a successor escrow agent.




 
ARTICLE IV



 
GENERAL PROVISIONS; ADDITIONAL AGREEMENTS



Section 4.1   Termination. This Agreement shall terminate upon the earlier to
occur of (a) the repayment in full of the principal amount of the Goodwill
Gross-up Note and the Goodwill True-up Note, if any, together with all interest
accrued thereon, or (b) the prior written agreement of the parties.


Section 4.2   Notices. Any notices, waivers, correspondences or other
communications required under or pertaining to this Agreement shall be in
writing and shall be delivered by hand, or sent by a reputable overnight mail
service (e.g., Federal Express), or by first class mail (certified or
registered), or by facsimile confirmed by one of the foregoing methods, to the
other party. Notices will be deemed effective (a) three (3) working days after
deposit, postage prepaid, if mailed, (b) the next day if sent by overnight mail,
or (c) the same day if sent by facsimile and confirmed as set forth above or
delivered by hand.  Unless changed in writing in accordance with this Section,
the notice address for each of the Parties shall be as follows:

 
4

--------------------------------------------------------------------------------

 

If to the Buyer or the Parent:


GreenMan Technologies, Inc.
7 Kimball Lane
Lynnfield, Massachusetts 01940
Attention: Mr. Charles E. Coppa
Telephone: (781) 224-2411
Facsimile: (781) 224-0114


If to the Seller:


Rick Kremer
9159 St. Rt. 118
Ansonia, OH  45303
Telephone: (937) 547-9633
Facsimile: ______________


If to the Escrow Agent:


Morse, Barnes-Brown & Pendleton, P.C.
Reservoir Place
1601 Trapelo Road
Waltham, Massachusetts 02451
Attention: Carl F. Barnes
Telephone: (781) 622-5930
Facsimile: (781) 622-5933


Any party may change its address for receiving notices by giving written notice
of such change to the other party in accordance with this Section 4.2.


Section 4.3   Waiver of Jury Trial. If this Agreement is found to be not subject
to arbitration, each party irrevocably agrees that all legal proceedings will be
tried in a court of competent jurisdiction by a judge without a jury. Each party
waives any right to a jury trial in any such proceeding and agrees to take, or
not to take, such action as is appropriate to give effect to this provision.


Section 4.4   Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall constitute one in the same instrument.


Section 4.5   Amendment; Waiver. This Agreement may be amended, modified or
supplemented by a writing signed by the parties against whom enforcement of any
amendment is sought. Any party hereto may, by a written signed instrument,
extend the time for or waive the performance of any of the obligations of any
other party hereto or waive compliance by such other party with any of the
covenants or conditions contained herein.

 
5

--------------------------------------------------------------------------------

 

Section 4.6   Entire Agreement. This Agreement, together with the Purchase
Agreement, constitutes the entire agreement among the parties, and there are no
agreements, understandings, restrictions, warranties, or representations between
the parties other than those set forth or provided for in this Agreement
relating to the subject matter hereof.


Section 4.7   Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. Neither this Agreement nor any of the parties’
rights hereunder shall be assignable by any party without the prior written
consent of the other parties.


Section 4.8   Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
Section 4.9   Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.


Section 4.10   Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the
Commonwealth of Massachusetts without regard to principles of conflicts of laws.


Section 4.11   No Presumption. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.


Section 4.12   No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.


Section 4.13   Tax Reporting Information and Certification of Tax Identification
Numbers.


(a)           The parties hereto agree that, for tax reporting purposes, all
interest on or other income, if any, attributable to the Escrow Funds which
shall not have been distributed pursuant to Section 2.3 in respect to any tax
year shall be allocable 50% to the Buyer and 50% to the Seller.

 
6

--------------------------------------------------------------------------------

 

(b)           The Buyer and the Seller agree to provide the Escrow Agent with
certified tax identification numbers for each of them by furnishing appropriate
Forms W-9 (or Forms W-8, in the case of non-U.S. persons) and any other forms
and documents that the Escrow Agent may reasonably request (collectively, “Tax
Reporting Documentation”) to the Escrow Agent within 30 days after the date
hereof. The parties hereto understand that, if such Tax Reporting Documentation
is not so furnished to the Escrow Agent, the Escrow Agent shall be required by
the Internal Revenue Code of 1986, as amended, to withhold a portion of any
interest or other income earned on the investment of monies or other property
held by the Escrow Agent pursuant to this Agreement, and to immediately remit
such withholding to the Internal Revenue Service.


[The remainder of this page has intentionally been left blank.]



 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first written above.




THE PARENT:


GREENMAN TECHNOLOGIES, INC.




By:    /s/ Charles E. Coppa
Charles E. Coppa,
Chief Financial Officer




COMMONWEALTH OF MASSACHUSETTS, ESSEX COUNTY, SS:


On this 27th day of July, 2009, before me, the undersigned, a Notary Public in
and for said County and State, personally appeared Charles E. Coppa, to me
personally known, who being by me duly sworn, did say that he is the Chief
Financial Officer of said corporation; that said instrument was signed on behalf
of said corporation by authority of its Board of Directors; and that the said
Charles E. Coppa as such officer, acknowledged the execution of said instrument
to be the voluntary act and deed of said corporation by it and by them
voluntarily executed.





 
/s/ Cynthia A. Gray
 
NOTARY PUBLIC IN AND FOR THE
 
COMMONWEALTH OF MASSACHUSETTS







[SEAL]








[Escrow Agreement]

 
 

--------------------------------------------------------------------------------

 

THE BUYER:


GREENMAN ALTERNATIVE ENERGY, INC.




By:     /s/ Charles E. Coppa
Charles E. Coppa
Treasurer




COMMONWEALTH OF MASSACHUSETTS, ESSEX COUNTY, SS:


On this 27th day of July, 2009, before me, the undersigned, a Notary Public in
and for said County and State, personally appeared Charles E. Coppa, to me
personally known, who being by me duly sworn, did say that he is the Treasurer
of said corporation; that said instrument was signed on behalf of said
corporation by authority of its Board of Directors; and that the said Charles E.
Coppa as such officer, acknowledged the execution of said instrument to be the
voluntary act and deed of said corporation by it and by them voluntarily
executed.







 
/s/ Cynthia A. Gray
 
NOTARY PUBLIC IN AND FOR THE
 
COMMONWEALTH OF MASSACHUSETTS





[SEAL]




[Escrow Agreement]

 
 

--------------------------------------------------------------------------------

 

THE SELLER:


AMERICAN POWER GROUP, INC.




By:    /s/ Rick Kremer
Rick Kremer, President




STATE OF OHIO, DARKE COUNTY, SS:


On this 27th day of July, 2009, before me, the undersigned, a Notary Public in
and for said County and State, personally appeared Rick Kremer, to me personally
known, who being by me duly sworn, did say that he is the President of said
corporation; that said instrument was signed on behalf of said corporation by
authority of its Board of Directors; and that the said Rick Kremer as such
officer, acknowledged the execution of said instrument to be the voluntary act
and deed of said corporation by it and by them voluntarily executed.







 
/s/ Wendy Aultman
 
NOTARY PUBLIC IN AND FOR THE
 
STATE OF OHIO









[SEAL]






[Escrow Agreement]

 
 

--------------------------------------------------------------------------------

 

THE ESCROW AGENT:


MORSE, BARNES-BROWN & PENDLETON, P.C.




By: /s/ Carl F. Barnes
Carl F. Barnes, Vice President




COMMONWEALTH OF MASSACHUSETTS, MIDDLESEX COUNTY, SS:


On this 27th day of July, 2009, before me, the undersigned, a Notary Public in
and for said County and Commonwealth, personally appeared Carl F. Barnes, to me
personally known, who being by me duly sworn, did say that he is the Vice
President of said corporation; that said instrument was signed on behalf of said
corporation by authority of its Board of Directors; and that the said Carl F.
Barnes as such officer, acknowledged the execution of said instrument to be the
voluntary act and deed of said corporation by it and by them voluntarily
executed.







 
/s/ Kevin M. Johnson
 
NOTARY PUBLIC IN AND FOR THE
 
COMMONWEALTH OF MASSACHUSETTS









[SEAL]




Escrow Agreement]
